 

SECOND LEASE AMENDMENT

 

THIS SECOND LEASE AMENDMENT (this “Second Amendment”) is made and entered into
as of March 15, 2018 by and between SADDLE LANE REALTY, LLC, a Pennsylvania
limited liability company (“Landlord”) and INTERPACE DIAGNOSTICS CORPORATION, a
Delaware corporation (“Tenant”).

 

WITNESSTH:

 

WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
March 31, 2017, as amended by that certain First Lease Amendment dated September
26, 2017 (the “Lease”),1 for 20,000 leasable square feet located on the third
and fourth floors of the building known as 2515 Liberty Avenue, Pittsburgh,
Pennsylvania 15222.

 

WHEREAS, the parties seek to amend and extend the Lease as more particularly
described herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant, intending to be legally bound, agree as
follows:

 

1. Extension of Lease. Subject to the terms and conditions of the Lease and this
Second Amendment, Landlord and Tenant hereby agree that the Term of the Lease
shall be extended to June 30, 2023. Monthly minimum rent during the Term shall
be as follows:

 

Term  Square Footage Rate   Total Minimum
Rent Per Year  

Total Minimum
Rent Per Month

  Until 6/30/2018  $19.50   $390,000.00   $32,500.00  7/1/2018 – 6/30/2019 
$20.00   $400,000.00   $33,333.33  7/1/2019 – 6/30/2023  $25.00   $500,000.00  
$41,666.67 

 

2. Option to Renew. Section 3.D. of the Lease (styled: Option to Renew) shall be
deleted in its entirety and replaced with the following:

 

3.D. Option to Renew. If the Lease shall not have been terminated pursuant to
any provision of the Lease and Tenant shall not be in default under the terms of
the Lease, Tenant may, at Tenant’s option, extend the term of the Lease for two
(2) consecutive additional terms of five (5) years each, commencing on the
expiration of the original term or the extended term (provided the immediately
preceding renewal option is timely exercised by Tenant). Tenant shall exercise
such option by giving Landlord irrevocable written notice at least eight (8)
months prior to the expiration of the original term or, if applicable, the
extended term (the “Renewal Notice”). TIME IS OF THE ESSENCE. If Tenant timely
and properly delivers the Renewal Notice in accordance with the terms of this
Section, the term of the Lease shall be deemed automatically extended upon all
of the covenants, agreements, terms, provisions and conditions set forth in the
Lease (as amended), except the minimum annual and monthly rent shall be as
follows:

 









1 Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Lease.

 



 

 

 

Renewal Term  Square
Footage
Rate   Total Minimum
Rent Per Year  

Total Minimum
Rent Per Month



   Renewal Notice
Deadline Option 1 (7/1/2023 – 6/30/2028)  $27.50   $550,000.00   $45,833.33  
November 1, 2022 Option 2 (7/1/2028 – 6/30/2033)  $30.25   $605,000.00  
$50,416.67   November 1, 2027

 

3. Show Premises. Section 14.D. of the Lease (styled: Rights Reserved to
Landlord - Show Premises) shall be deleted in its entirety and replaced with the
following:

 

14.D. Show Premises – To show the Premises to prospective tenants or brokers
during the eight (8) month period prior to the expiration of the Term; and, to
prospective purchasers, mortgagees and others having a legitimate interest, at
all reasonable times upon prior notice given to Tenant at the Premises.

 

4. Tenant’s Proportionate Share. The parties acknowledge and agree that Tenant’s
proportionate share of Additional Rent is 53.33% except for any Additional Rent
incurred in or after April, 2018 related to the Parking Lot, in which case,
Tenant’s proportionate share shall be 40%. The first sentence of the second full
paragraph of Section 3.B of the Lease shall be amended to add the underlined
text as follows:

 

3.B. Tenant’s proportionate share of Additional Rent shall be 53.33% based upon
a fraction of which the numerator is the square footage of the Premises (i.e.,
20,000 square feet) and the denominator is the total square feet of the Building
(i.e., 37,500 square feet), except for any Additional Rent incurred in or after
April, 2018 related to the Parking Lot which shall be allocated to Tenant as a
40% proportionate share based on the four (4) non-exclusive parking spaces
allocated to Tenant out of ten (10) total spaces.

 

5. Common Area Charges. The following shall be inserted as Section 3.E. of the
Lease:

 

3.E. Exclusions from common area charges: Notwithstanding anything to the
contrary contained in this Lease, common area charges shall specifically exclude
the following: (i) expenses for repairs or other work occasioned by fire,
windstorm or other insured casualty; (ii) legal fees or expenses incurred in
leasing or procuring new tenants (i.e. lease commissions, advertising expenses
and expenses of renovating space for new tenants); (iii) legal expenses in
enforcing the terms of any lease; (iv) interest or amortization payments on any
mortgage or mortgages; (v) advertising and promotional expenses and other costs
incurred in procuring tenants or in selling the realty; (vi) costs of relocating
any tenant; (vii) rental on ground leases or other underlying leases and the
costs of providing the same; (viii) wages, bonuses and other compensation of
employees above the grade of building manager and fringe benefits other than
insurance plans and tax qualified benefit plans; (ix) any liabilities, costs or
expenses associated with or incurred in connection with the removal, enclosure,
encapsulation or other handling of Hazardous Substances and/or mold and the cost
of defending against claims in regard to the existence or release of Hazardous
Substances and/or mold on the realty (except with respect to those costs for
which Tenant is otherwise responsible pursuant to the express terms of this
Lease); (x) increased insurance or real estate taxes assessed specifically to
any tenant of the Building for which Landlord is entitled to reimbursement from
any other tenant so that Landlord shall not recover more than the actual
insurance cost or real estate tax; (xi) charges for electricity, water, or other
utilities, services or goods and applicable taxes for which Tenant or any other
tenant, occupant, person or other party is obligated to reimburse Landlord or to
pay to third parties so that Landlord shall not recover any item of cost more
than once; (xii) cost of any non-common area HVAC, janitorial or other services
provided exclusively to other tenants of the Building; (xiii) cost of correcting
defects in the design, construction or equipment of, or latent defects in, the
realty; (xiv) lease payments for rental equipment (other than equipment for
which depreciation is properly charged as an expense) that would constitute a
capital expenditure if the equipment were purchased; (xv) charitable or
political contributions; (xvi) all other items for which another party
compensates or pays so that Landlord shall not recover any item of cost more
than once; (xvii) Landlord’s general overhead and any other expenses not
directly attributable to the maintenance, repair, operation and management of
the realty (e.g. the activities of Landlord’s officers and executives or
professional development expenditures), except to the extent included in the
management fee permitted hereby; (xviii) costs and expenses incurred in
connection with compliance with or contesting or settlement of any claimed
violation of law or requirements of law, except to the extent attributable to
Tenant’s actions or inactions; (xix) costs of mitigation or impact fees or
subsidies (however characterized), imposed or incurred prior to the date of the
Lease or imposed or incurred solely as a result of another tenant’s or tenants’
use of the realty their respective premises; and (xx) capital expenditures.

 



2

 

 

6. Audit Rights. The following shall be inserted as Section 3.F. of the Lease:

 

3.F. Audit Rights. Provided Tenant is not in default of the terms of the Lease,
Tenant shall have the right to audit and inspect the books and records of
Landlord or request and obtain copies of invoices from Landlord with respect to
any cost or item included in Additional Rent for the immediately preceding
calendar year, available for Tenant’s inspection at Landlord’s principal place
of business or at another place designated by Landlord in the Pittsburgh,
Pennsylvania area during normal business hours and within ten (10) business days
after receiving a written request from Tenant to inspect the same, no more than
one time per calendar year. If the results of the audit show an overcharge to
Tenant of more than five percent (5%) of the actual amount owed by Tenant,
Landlord shall pay the reasonable cost of such non-contingency based audit,
provided however, if Landlord provides Tenant copies of invoices evidencing such
Additional Rent when Landlord bills for Additional Rent (as is Landlord’s
current practice), then Landlord shall not be required to reimburse Tenant for
such non-contingency based audit even if the audit shows an overcharge to Tenant
of more than five percent (5%) actual amount owed by Tenant. Landlord shall
credit or refund to Tenant any overcharge of such item as discovered by the
audit within thirty (30) days of the completion of such audit. In the event such
audit discloses an undercharge of such items as billed to Tenant, Tenant shall
pay to Landlord the amount of such undercharge within thirty (30) days of the
completion of such audit.

 



3

 

 

7. Approval of Landlord’s Lender. This Second Amendment is conditioned upon
Landlord’s lender approving the terms of this Second Amendment. Landlord shall
seek its lender’s approval of this Second Amendment promptly after Landlord and
Tenant execute this Second Amendment.

 

8. Ratification of Lease. Except as modified by this Second Amendment, no other
changes or modifications to the Lease are intended or implied and the Lease is
hereby specifically ratified, confirmed and continues to remain in full force
and effect.

 

[SIGNATURE PAGE FOLLOWS]

 



4

 

 



IN WITNESS WHEREOF, the parties hereto executed this Second Amendment as of the
day and year first above written.

 



WITNESS / ATTEST:   SADDLE LANE REALTY, LLC             By:         David O.
Brand, Sole Member             INTERPACE DIAGNOSTICS CORPORATION             By:
      Name: Jack E. Stover     Title: President & CEO

 

5

 

 

NOTARY PAGE FOR TENANT

 

STATE / COMMONWEALTH OF NEW JERSEY )     ) SS: COUNTY OF UNION )  

 

On this, the 15th day of March, 2018, before me, a Notary Public, the
undersigned officer, personally appeared Jack E. Stover who acknowledged
himself/herself to be the CEO of INTERPACE DIAGNOSTICS CORPORATION, a Delaware
corporation, and that he/she as such CEO, being authorized to do so, executed
the foregoing instrument for the purposes therein contained by signing the name
of the corporation by himself/herself as CEO.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 



      Notary Public

 

My Commission Expires:

 

6

 

 

NOTARY PAGE FOR LANDLORD

 

COMMONWEALTH OF PENNSYLVANIA )     ) SS: COUNTY OF ALLEGHENY )  

 

On this, the 15th day of March, 2018, before me, a Notary Public, the
undersigned officer, personally appeared DAVID O. BRAND, who acknowledged
himself to be the Sole Member of SADDLE LANE REALTY, LLC, a Pennsylvania limited
liability company, and that he as such Sole Member, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
the name of the limited liability company by himself as Sole Member.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 



      Notary Public

 

My Commission Expires:

 



7

 

 